DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 06/30/21 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/21.
Upon further consideration, the election of species as set forth in the previous office action has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “a molecular weight of at least 700 daltons.” This is a range with an unbounded upper limit, and, therefore, encompasses a molecular weight so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a molecular weight of 1 million, 7 million or 70 million (increasable ad nauseam), even though these amounts are encompassed in the claimed range.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a molecular weight of at least 700 daltons.” This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of molecular weights Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites limitations for R’ in line 5 thereof, and then additionally re-uses R’ in lines 8-9 with reference to an alternative structure for D, and again defines R’ as selected from the same group of components.  However, in line 8, Applicant notes “limitations on A, m, x, y and n as described above.”  It would appear such would be the case for R’ as well, but based on the manner in which the claim is written, it is unclear if R’ for D in the alternative structure is intended to be different from that of the structure defined previously.  Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg (WO 87/03613).
With respect to independent claim 1, Forsberg discloses a wellbore fluid comprising: 
a non-oleaginous internal phase (p. 6-7, wherein a discontinuous aqueous phase is disclosed for each composition; p. 10; p. 11a-14);

an emulsifier having a molecular weight of at least 700 daltons (p. 38; p. 40), wherein the emulsifier comprises at least one tertiary amine (p. 47, wherein each R is independently a hydrocarbyl group or one to 8 carbon atoms or hydroxyl-substituted hydrocarbyl group of two to eight carbon atoms and R’ is a divalent hydrocarbyl group of about two to about 18 carbon atoms).
The Examiner notes, the reference suggests molecular weights of the hydrocarbyl amines as least about 400 (p. 38) and later suggests such amine emulsifiers to have a molecular weight between 200 to 4000 (p. 40).  Since the reference additionally suggests the amines as having a high molecular weight (p. 32; p. 38; p. 62), along with the overlapping molecular weight range as set forth above, it would have been obvious to one having ordinary skill in the art to try the emulsifier comprising at least one tertiary amine with a molecular weight of at least 700 daltons as claimed since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Generally, extensively claimed molecular weight ranges and differences thereof with the prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a molecular weight is critical.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages") and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed molecular weight range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed range.
With respect to dependent claim 2, the reference suggests wherein the tertiary amine is substituted by a fatty hydrocarbon chain (bottom of page 47- top of page 48, wherein two or more R groups are described and include such).

With respect to dependent claim 6, the reference discloses an amount of emulsifier (p. 6-7, wherein a minor amount thereof is disclosed; p. 10, wherein the amount of component (C), i.e., the emulsifier is presented).  The Examiner notes, although the amounts are presented as by weight, it would have been obvious to one having ordinary skill in the art when including the minor amount of emulsifier of Forsberg to try an amount of emulsifier overlapping the range as instantly claimed since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed volume range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed range.
With respect to depending claims 7 and 8, Forsberg discloses an amount of 2-70% by weight of the oleaginous continuous phase and 1-98% by weight of the non-oleaginous discontinuous phase (p. 10).  The Examiner notes, although the amounts are disclosed as by weight, it would have been obvious to one having ordinary skill in the art when including the disclosed amounts of each of the oleaginous and non-oleaginous phases of Forsberg to try an amount thereof overlapping the ranges as instantly claimed since generally, differences In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed volume range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed range.
With respect to dependent claim 9, Forsberg discloses wherein the emulsion can be provided with any desired density (p. 70), as well as wherein optional additives may be included so as to further improve the density (p. 71).  Although silent to a density within the range instantly claimed, since the reference clearly suggests the emulsion can be created at any desired density, as well as wherein additives may be included to improve the density, it would have been obvious to one having ordinary skill in the art to try a composition having a density within the range as claimed since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed density range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed range.  Forsberg suggests the use of a composition having any desired density and as such, one of ordinary skill would recognize the optimal density thereof to try for such a composition.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Forsberg as applied to claim 1 above, and further in view of CN 106867494 A (‘494 herein).
Forsberg discloses the wellbore fluid as set forth above wherein the emulsifier comprises at least one tertiary amine and wherein each R can include hydrocarbyl chains.  The reference, however, fails to disclose the emulsifier as corresponding to the structure instantly claimed.  ‘494 suggests an emulsifier used in well treatment fluids corresponding to the structure of instant claim 4 (p. 2, structure III) which is a low cost surfactant.  It would have been obvious to one having ordinary skill in the art to try the tertiary amine of structure III as the tertiary amine surfactant in the method of Forsberg in order to provide a surfactant that is low in cost when forming the emulsion.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Forsberg as applied to claim 1 above, and further in view of Zheng et al. (Hydrophilic-Lipophilic Balance).
Forsberg discloses the water in oil emulsion as set forth above with respect to claim 1.  The reference, however, fails to explicitly provide for or suggest the hydrophilic-lipophilic balance (HLB) value of the emulsifier, and, thus, fails to suggest the HLB as between 3 and 6 as claimed.  Zheng et al. teaches wherein the HLB scale ranges from 0 to 20, wherein surfactants suitable for forming a water-in-oil emulsion have an HLB between 3.5 and 6, while those used to form an oil-in-water emulsion have an HLB of 8 to 18 (p. 1, Sugar Fatty Esters).  Since Forsberg discloses the emulsion that is formed with the emulsifier is a water in oil emulsion, and Zheng et al. suggests wherein surfactants used to form a water-in-oil emulsion have an HLB between 3.5 to 6, i.e., overlapping the instantly claimed range, it would have been obvious to one having In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,125,517 discloses invert emulsion drilling fluids with tertiary amine emulsifiers.
US 4,230,586 discloses aqueous well drilling fluids with tertiary amine emulsifiers.
US 4,993,448 discloses crude oil in water emulsions containing fluorochemical surfactants that include tertiary amines within the formula thereof.
US 5,260,268 discloses drilling fluids that include hydroxylamines (col. 7, l. 30-35). 
US 6,218,342 discloses tertiary amine surfactants having a structure corresponding to Applicant’s previous election for D.
US 6,514,361 discloses water in oil emulsions that include hydrocarbyl substituted tertiary amine emulsifiers.
US 7,152,697 discloses invertible filter cakes formed from water in oil emulsions containing tertiary amine emulsifiers.
US 2012/0220501 discloses tertiary amine surfactants that include C2-C10 substituted or unsubstituted hydrocarbyl, ethylene oxide, propylene oxide or combinations thereof ([0014]-[0016]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
08/24/21